FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                        September 12, 2017
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                          No. 17-2057
                                                  (D.C. No. 5:15-CR-01415-RB-3)
CHRISTIAN HUGO CONTRERAS,                                    (D. N.M.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before BRISCOE, LUCERO, and PHILLIPS, Circuit Judges.
                   _________________________________

      Christian Hugo Contreras accepted a plea agreement and pleaded guilty to

drug and money-laundering offenses. He was sentenced to 97 months of

imprisonment, which was at the low end of the sentencing guidelines range.

Although the plea agreement contained an appeal waiver, Contreras appealed. The

government moves to enforce the appeal waiver under United States v. Hahn, 359

F.3d 1315, 1328 (10th Cir. 2004) (en banc) (per curiam).

      Under Hahn, we consider “(1) whether the disputed appeal falls within the

scope of the waiver of appellate rights; (2) whether the defendant knowingly and

voluntarily waived his appellate rights; and (3) whether enforcing the waiver would

      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
result in a miscarriage of justice.” Id. at 1325. We need not address a Hahn factor

that the appellant does not contest. See United States v. Porter, 405 F.3d 1136, 1143

(10th Cir. 2005).

      In his response to the government’s motion, Contreras, through counsel,

informs the court that he does not oppose the motion. Further, he has not contested

any of the Hahn factors. Accordingly, the motion to enforce is granted, and this

matter is terminated.


                                           Entered for the Court
                                           Per Curiam




                                          2